Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20210136405 A1) in view of Li et al. (US 20200036997 A1).
Re claim 1, Chen discloses an image decoding method comprising: 
deriving a candidate list for inter-prediction of a current block (Chen: paragraph [0093], the history-based MVPs can be added to either the AMVP-mode MVP candidate list or the merge MVP candidate list after the spatial MVP and temporal MVP); 
deriving motion information of the current block by using the candidate list (Chen: paragraph [0073], To find the best motion vector predictor from the candidate list, a motion vector competition (MVC) scheme is introduced to select a motion vector from a given candidate set of motion vectors, i.e., the motion vector candidate list, that includes spatial and temporal motion vector candidates); 
deriving a cumulative coding information candidate by using the motion information of the current block (Chen: paragraph [0093], motion information of a previously inter-coded CU is stored in the HMVP table and used as a MVP candidate for the current CU); 
inserting the derived cumulative coding information candidate into a cumulative coding information candidate list (Chen: paragraph [0008], After selecting, from the motion vector candidate list, a motion vector predictor, the computing device determines a motion vector based, at least in part, on the prediction mode and the selected motion vector predictor, decodes the current CU using the determined motion vector and updates the HMVP table based on the determined motion vector); and 
updating the candidate list by referencing the cumulative coding information candidate list (Chen: paragraph [0076], The motion vectors in the HMVP table could be added to the motion vector candidate lists under different prediction modes such as AMVP, merge, skip, etc.), 
wherein the updated candidate list is used for inter-prediction of a block to be decoded after the current block (Chen: paragraph [0075], HMVP table is updated on-the-fly with the reconstructed motion vector because such motion vector could be the motion vector predictor of a subsequent CU).
Chen does not specifically disclose that candidates included in the cumulative coding information candidate list are referenced in descending order of the cumulative candidate indexes of the candidates.  However, Li discloses in one embodiment, more than one affine motion candidate stored in an affine HMVP buffer are used to construct an affine motion candidate list (Li: paragraph [0215]).  In one example, the FIFO maintenance method is used to maintain the affine HMVP buffer (Li: paragraph [0215]).  Accordingly, the first M latest added candidates may be added to the affine motion candidate list in a descending order (e.g., in terms of the indexes associated with each candidate in the HMVP buffer) with the latest entry at the top of the affine motion candidate list (Li: paragraph [0215]).  Since Chen and Li relate to compiling motion candidate lists using HMVP data, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the affine motion candidate list construction of Li with the system of Chen in order to more efficiently determine motion information for samples corresponding to an object moving with affine motion (Li: paragraph [0134]).
Re claim 2, Chen discloses that the cumulative coding information candidate list contains motion information of a block that is previously encoded before the current block (Chen: paragraph [0074], the HMVP table houses a predefined number of motion vector predictors, each having been used for encoding/decoding a particular CU of the same row of CTUs (or sometimes the same CTU)).
Re claim 3, Chen discloses that when the current block is not included in an area for which the cumulative coding information candidate list is generated, a cumulative coding information candidate derived by using the motion information of the current block is not inserted into the cumulative coding information candidate list (Chen: paragraph [0093], Whenever there is a non-sub-block inter-coded CU, the associated motion vector information is added to the last entry of the HMVP table as a new candidate, indicating sub-block inter-coded CU motion vectors may not be added).
Re claim 4, Chen discloses that the area for which the cumulative coding information candidate list is set on a per CTU row basis (Chen: paragraph [0074], the HMVP table houses a predefined number of motion vector predictors, each having been used for encoding/decoding a particular CU of the same row of CTUs (or sometimes the same CTU)).
Re claim 5, Chen discloses that the number of candidates that can be inserted into the candidate list is a preset value (Chen: paragraph [0075], In some implementations, the HMVP table has a fixed length).
Re claim 6, Chen discloses that the inserting of the derived cumulative coding information candidate into the cumulative coding information candidate list comprises: 
deleting the candidate that is inserted earliest into the cumulative coding information candidate list among candidates in the cumulative coding information candidate list, when the number of candidates in the candidate list is the preset value (Chen: paragraph [0075], the HMVP table has a fixed length (e.g., 5) and is managed in a quasi-First-In-First-Out (FIFO) manner); and 
inserting the derived cumulative coding information candidate in a position next to a candidate that is inserted last into the cumulative coding information candidate list (Chen: paragraph [0075]).
Re claim 7, Chen discloses that the updating of the candidate list by using the cumulative coding information candidate list includes: inserting at least one of the candidates included in the cumulative coding information candidate list into the candidate list (Chen: paragraph [0076], The motion vectors in the HMVP table could be added to the motion vector candidate lists under different prediction modes such as AMVP, merge, skip, etc.).
Re claim 8, Chen discloses that the candidates included in the cumulative coding information candidate list are inserted into the candidate list after a spatial candidate or a temporal candidate is inserted into the candidate list (Chen: paragraph [0093], the history-based MVPs can be added to either the AMVP-mode MVP candidate list or the merge MVP candidate list after the spatial MVP and temporal MVP).
Re claim 9, Chen discloses that the candidate list is at least one candidate list selected from among a merge candidate list and an AMVP motion vector candidate list (Chen: paragraph [0076], The motion vectors in the HMVP table could be added to the motion vector candidate lists under different prediction modes such as AMVP, merge, skip, etc.).
Claim 10 recites the corresponding image encoding method for encoding the data decoded by the image decoding method of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Chen discloses both encoding (Chen: Fig. 2) and decoding (Chen: Fig. 3).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 10.  Accordingly, claim 10 has been analyzed and rejected with respect to claim 1 above.
Claim 11 has been analyzed and rejected with respect to claim 2 above.
Claim 12 has been analyzed and rejected with respect to claim 3 above.
Re claim 13, Chen discloses that the area for which the cumulative coding information candidate list is generated is set on a per CTU basis (Chen: paragraph [0074], the HMVP table houses a predefined number of motion vector predictors, each having been used for encoding/decoding a particular CU of the same row of CTUs (or sometimes the same CTU)).
Claim 14 has been analyzed and rejected with respect to claim 5 above.
Claim 15 has been analyzed and rejected with respect to claim 6 above.
Claim 16 has been analyzed and rejected with respect to claim 7 above.
Claim 17 has been analyzed and rejected with respect to claim 8 above.
Claim 18 has been analyzed and rejected with respect to claim 9 above.
Claim 19 recites the corresponding non-transitory computer-readable recording medium storing a bit stream generated by the video encoding method of claim 10.  Therefore, arguments analogous to those presented for claim 10 are applicable to claim 19.  Accordingly, claim 19 has been analyzed and rejected with respect to claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482